Exhibit 1.1 T ERM L OAN A GREEMENT This Term Loan Agreement (the “Agreement” ) is dated as of January 28, 2016 between BT-TWISS TRANSPORT LLC , a Florida limited liability company, TWISS TRANSPORT, INC. , a Florida corporation, TWISS LOGISTICS, INC. , a Florida corporation, TWISS COLD STORAGE, INC. , a Florida corporation, RICHARD WELKOWITZ , and STEPHEN GURBA (collectively, “Borrower” ) and SUNSHINE BANK , a federally chartered savings bank ( “Bank” ). The Borrower has requested, and the Bank has agreed to extend, a term loan (the “Loan” ) on the terms and conditions of this Agreement. The making of the Loan shall constitute an agreement between the Borrower and the Bank as follows: S ECTION 1.T
